      Case 1:20-cv-00047 Document 1 Filed on 04/05/20 in TXSD Page 1 of 7




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLLE DIVISION

WORLD FUEL SERVICES (SINGAPORE)                     §       CIVIL ACTION NO. 1:20-cv-0047
PTE LTD,                                            §
                                                    §
                              Plaintiff             §
V.                                                  §
                                                    §
M/V KOTA BAHAGIA, her engines, tackle,              §
appurtenances, etc., in rem,                        §
                                                    §
                              Defendant             §       IN ADMIRALTY

                   PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT

       Plaintiff, WORLD FUEL SERVICES (SINGAPORE) PTE LTD (“WFSS”), through

undersigned counsel, files its Verified Original Complaint against the M/V KOTA BAHAGIA, in

rem, and alleges upon information and belief as follows:

       1. This is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure and Rule C of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions. Jurisdiction of this Court exists pursuant to 28 U.S.C. § 1333.

       2. Plaintiff is a company organized under the laws of the Singapore, with an address at

238A Thomson Road, # 08-01/10 Novena Square Tower A, Singapore 307684 (Registration no:

199501485M), and is a seller and supplier of fuels and fuel products for ocean-going vessels,

including the fuel supplied to the M/V KOTA BAHAGIA, as more fully described below. World

Fuel Service (Singapore) Pte Ltd is an indirect and wholly owned subsidiary of World Fuel

Services Corporation, a Florida corporation, with headquarters located at 9800 N.W. 41 Street,

Suite 400, Miami, FL 33178, United States of America.

       3. At all material times, the M/V KOTA BAHAGIA (the Vessel) was and still is an ocean-
       Case 1:20-cv-00047 Document 1 Filed on 04/05/20 in TXSD Page 2 of 7




going cargo vessel (IMO No. 9593672) flagged under the laws of Singapore and engaged in the

carriage of goods by sea for hire between various foreign and domestic ports.                 The

M/V KOTA BAHAGIA is now or will be during the pendency of process hereunder, within this

district and within the jurisdiction of this Court.

        4. At all material times, defendant M/V KOTA BAHAGIA was owned by PSI (2) Private

Limited, and, on information and belief was chartered by THORCO PROJECTS A/S.

                                   VENUE & JURISDICTION

        5. The Court has in rem jurisdiction over the Vessel because the Vessel is now or will be

during the pendency of this action within this District and Division.

        6. The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1333.

        7. Venue is proper in this District pursuant to 28 U.S.C.1 1391(b).

                                               FACTS

        8. Plaintiff WFSS sells and supplies fuel oil and lubricants to vessels.

        9. On about January 29, 2020, THORCO PROJECTS A/S (“THORCO”) as

representative(s) authorized to bind the Vessel, contacted WFSS and ordered a total of

approximately 950.000 to 1,000.000 metric tons of marine fuel (bunkers) for delivery to the

M/V KOTA BAHAGIA at Hong Kong on February 2 or 3, 2020. WFSS confirmed the order and

the bunker sale terms to THORCO via electronic mail on January 29, 2020 asking THORCO to

“advise final quantity still tomorrow.” WFFS’s electronic confirmation of the bunker supply

contract is attached to this Original Verified Complaint as Exhibit A and is fully incorporated by

reference.

        10. On about January 31, 2020, THORCO’s representative(s) authorized to bind the

Vessel, contacted WFSS and ordered a total of 950.000 metric tons of marine fuel (bunkers) for


                                                      2
      Case 1:20-cv-00047 Document 1 Filed on 04/05/20 in TXSD Page 3 of 7




delivery to the M/V KOTA BAHAGIA at Hong Kong on February 2 or 3, 2020. WFSS confirmed

the “final quantity” order and the bunker sale terms to THORCO via electronic mail on January

31, 2020. WFFS’s electronic confirmation of the bunker supply contract is attached to this

Original Verified Complaint as Exhibit A1 and is fully incorporated by reference.

       11. Both Exhibits A and A1, being WFFS contract confirmation(s) of the bunker sale to

THORCO and the M/V KOTA BAHAGIA provides as follows:

       “All sales are on the credit of the vessel. Buyer is presumed to have authority
       to bind the vessel with a maritime lien. Disclaimer stamps placed by the vessel
       on the delivery receipt will have no effect and do not waive the Seller’s lien.

       This confirmation is governed by and incorporates by reference the Seller’s Marine
       Group of Companies General Terms and Conditions for the sale of marine fuel
       products and related services, including the law and jurisdiction clause therein,
       in effect as of the date that this confirmation is issued, unless alternative
       terms and conditions have been prior agreed in writing by and authorized
       representative of the Seller. The Seller’s Marine Group of Companies General
       Terms and Conditions can be found at:
       https://www.wfscorp.com/Marine/pdf/Marine-Terms.pdf ”

       The incorporated seller’s general terms and conditions are attached to this Verified

Complaint as Exhibit B and are fully incorporated by reference. Both Exhibit A and A1 reference

the physical supplier as Helmsman Supply Limited.

       12. Upon information and belief, the Vessel was under charter to THORCO which entitled

Plaintiff to reasonably believe that the Charterer was authorized to order goods and services for

the Vessel. There was no notice given to Plaintiff that the Charterer could not bind the Vessel or

the Owner.

       13. On February 4, 2020, Plaintiff, through its previously designated physical supplier

Helmsman Supply Limited, delivered 905.530 MT of MGO to the M/V KOTA BAHAGIA at

Hong Kong, with delivery complete at 0545 hours on February 5, 2020. The total cost of the


                                                3
      Case 1:20-cv-00047 Document 1 Filed on 04/05/20 in TXSD Page 4 of 7




bunkers delivered was US$515,246.57. See the Helmsman Supply Limited Bunker Delivery Note

No. 4638, and WFSS’s Invoice No. 324529-31501 dated February 5, 2020, attached as Exhibits C

and D, respectively, and incorporated by reference.

       14. As of the date of filing this Complaint, no part of the outstanding amount due under the

WFFS’s Invoice has been paid.

       15. The non-payment for the Fuel constitutes a breach of the terms by which Plaintiff

furnished the Fuel to the vessel.

       16. Plaintiff’s invoice provides that interest will accrue on all unpaid balances at the rate

of two percent (2%) per month pro rata, and such interest was set to begin to accrue on April 5,

2020. See Exhibit D; see also Exhibit B at Paragraph 7(c). However, an acceleration notice was

sent on April 2, 2020 based on Paragraph 7(g)(iii), 7(i) and 8(b). Additionally, there was a

negotiated interest rate agreement calling for 0.8% per month pro rata. Therefore, as of the date

of this Complaint, the amount of interest currently due to Plaintiff totals $406.55. See Plaintiff’s

April 6, 2020, Statement of Account, attached as Exhibit E and incorporated by reference.

       17. Plaintiff’s General Terms and Conditions which govern all bunker supply contracts it

enters, including the subject contract in this matter, provide that this dispute is governed by the

Maritime Law of the United States, and disputes over payment and collection may be resolved in

the courts of any jurisdiction where the Vessel may be found. See Exhibit B at Paragraph 18.

       18. Pursuant to the Federal Maritime Lien Act, 46 U.S.C. §31342 et seq., WFSS, as a

supplier of necessaries to the M/V KOTA BAHAGIA on orders of the vessel’s charterer, is entitled

to assert and foreclose a maritime lien on the M/V KOTA BAHAGIA in the principal amount of

US$515,246.57, plus (accelerated) interest on the overdue principal balance in the amount of

$271.03, legal interest and costs.


                                                 4
         Case 1:20-cv-00047 Document 1 Filed on 04/05/20 in TXSD Page 5 of 7




            19. Plaintiff’s General Terms and Conditions which govern all bunker supply contracts it

enters, including the subject contract in this matter, provide that this dispute is governed by the

Maritime Law of the United States, and disputes over payment and collection may be resolved in

the courts of any jurisdiction where the Vessel may be found. See Exhibit B at Paragraph 18.

            20. WFSS has performed all obligations required of it pursuant to the terms and conditions

of the bunker supply contract and all conditions precedent to WFSS recovering the losses and

damages described herein have occurred or have been performed by WFSS and/or its predecessors

in title.

            21. Under the Federal Maritime Law and Rule C of the Supplemental Rules for Certain

Admiralty and Maritime Claims, TRANS-TEC is entitled to arrest the Vessel to enforce its

maritime lien.

            22. On information and belief, on about April 4, 2020, the M/V KOTA BAHAGIA arrived

at the Port of Brownsville, within this district.

            23. All and singular, the premises of this Verified Original Complaint are true and correct

and within the admiralty and maritime jurisdiction of the United States and of this Honorable

Court.

            WHEREFORE, Plaintiff prays:

            a. That Judgment be entered in favor of plaintiff WORLD FUESL SERVICE

            (SINGAPORE) PTE LTD and against defendant M/V KOTA BAHAGIA, her engines,

            tackle, apparel, etc., in rem, for all sums shown to be due and owing, together with interest,

            costs, custodia legis costs, and any other liquidated damages potentially available; and

            b. That process in rem pursuant to Rule C of the Supplemental Rules for Certain Admiralty

            and Maritime Claims be issued against Defendant M/V KOTA BAHAGIA, her engines,


                                                      5
Case 1:20-cv-00047 Document 1 Filed on 04/05/20 in TXSD Page 6 of 7




tackle, appurtenances, etc., placing the Vessel under the arrest, custody and control of the

United States Marshal of this District; and

c. That the Defendant M/V KOTA BAHAGIA, her engines, tackle, appurtenances, etc. and

additions, improvements, and replacements belonging thereto, be condemned and sold to

pay the demands and claims aforesaid with interest, attorney’s fees and costs, and custodia

legis costs due Plaintiff as alleged herein; and

d. Plaintiff agrees to release and hold harmless, and indemnify the United States of

America, the United States Marshal, any ordered substitute process server, their agents,

servants, employees, and all others for whom they are responsible, from any and all liability

or responsibility for claims arising from the arrest or attachment of the Vessel; and

e. That Plaintiff may have such other, further and different relief as the Court deems just

and proper.

                                       Respectfully submitted,

                                       W. SEAN O'NEIL, ATTORNEY AT LAW

                                       /s/ W. Sean O’Neil, Esq.
                                       W. Sean O’Neil
                                       Attorney-in-Charge
                                       Texas State Bar No. 24033807
                                       Fed. Id. No. 24835
                                       1880 S. Dairy Ashford St., Suite 208
                                       Houston, Texas 77077
                                       Telephone: (281) 496-0193
                                       Telefax:       (281) 496-0680
                                       Email:         wsoneil@wsolaw.com
                                       Attorney for Plaintiff
                                       World Fuel Services (Singapore) Pte Ltd




                                          6
Case 1:20-cv-00047 Document 1 Filed on 04/05/20 in TXSD Page 7 of 7
